MEMORANDUM **
Andres Carmona Meza, an Arizona state prisoner, appeals pro se from the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging officials used excessive force when they tightened his leg chains and assaulted him while he was restrained. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000)(dismissal under 28 U.S.C. § 1915A); Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001)(summary judgment), and we affirm.
The district court properly granted summary judgment for defendants with respect to Meza’s excessive force claim because Meza failed to raise a genuine issue of material fact as to whether prison officials restrained him “maliciously [or] sadistically to cause [him] harm.” Hudson v. McMillian, 503 U.S. 1, 6-7, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992).
The district court properly dismissed Meza’s deliberate indifference claim because he failed to allege specific facts in support of his claim that he did not receive adequate treatment for his injuries. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970,128 L.Ed.2d 811 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.